Citation Nr: 0633645	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
lumbar spine in excess of 10 percent.  

2.  Entitlement to an initial rating for DJD of the thoracic 
spine in excess of 10 percent.  

3.  Entitlement to an initial rating for DJD and DDD of the 
cervical spine in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1971 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which granted service connection for, in 
part, the disorders at issue and assigned initial 10 percent 
disability ratings on the basis of limitation of motion of 
each affected spinal segment, effective March 18, 2002 (date 
of receipt of the original claim for service connection).  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran was scheduled for a videoconference hearing in 
June 2005, but he did not report for his hearing.  He has not 
offered an explanation for his absence or requested that 
his hearing be rescheduled.  Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.702(d) (2006).  

Thereafter, additional evidence consisting of a report of a 
VA orthopedic examination conducted in January 2006 was 
received at the Board.  This was after the issuance of the 
most recent Supplemental Statement of the Case (SSOC) in 
March 2005.  That examination yielded findings as to the 
lumbar spine but not as to the thoracic and cervical 
segments of the spine.  VA records are deemed to be 
constructively in the possession of VA adjudicators.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  So, there is no 
prejudice to the veteran in proceeding to adjudicate the 
claims for increased initial disability ratings for the 
thoracic and cervical segments of the spine.  

Since the RO had not had the opportunity to review this 
report in conjunction with the claim for an initial rating 
for DJD and DDD of the lumbar spine in excess of 10 percent, 
this issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  Furthermore, as 
noted below, the criteria for evaluated spinal disabilities 
was amended during the course of this appeal.  Effective 
September 26, 2003, disability of the thoracic spine is 
generally rated together with disability of the lumbar spine, 
for rating as impairment of the thoracolumbar spine.  Thus, 
the Board concludes that the issues of entitlement to higher 
initial ratings for disability of the thoracic and lumbar 
spines are inexplicably intertwined and the issue of 
entitlement to a higher evaluation for disability of the 
thoracic spine is deferred pending the development requested 
in the Remand below.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran had X-ray 
evidence of DJD and DDD of the cervical spine but not more 
than slight limitation of motion of the cervical spine and no 
active IVDS pathology.  

2.  Since September 26, 2003, the veteran has had 40 degrees 
of flexion in his cervical spine and a combined range of 
motion of 240 degrees but no ankylosis, residuals of a 
vertebral fracture, muscle spasm or guarding causing abnormal 
gait or abnormal spinal kyphosis.  


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for DJD and DDD of the cervical spine.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, Diagnostic Codes 5003, 5290, 5293 (prior to 
September 23, 2002); Diagnostic Code 5243 (effective as of 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Code 5237 (effective as of 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As in this case, when in response to a grant of service 
connection, as to which VA has already given § 5103(a) 
notice, VA receives a Notice of Disagreement (NOD) that 
raises a new issue, e.g., entitlement to a higher initial 
disability rating, 38 U.S.C.A. §  7105(d) requires VA to 
issue a Statement of the Case (SOC) but § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (December 22, 2003).  

So, in this case no additional VCAA notification was 
required.  Further, there is no prejudice to the veteran in 
proceeding even if there was no issuance of the 
aforementioned additional VCCA notice because the veteran had 
the opportunity to testify in support of his claim, but 
declined to do so.  

However, under 38 U.S.C.A. § 5103A, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claims.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.  
In fact, prior to the March 2005 Supplemental SOC (SSOC) the 
RO obtained additional VA treatment records.  And this was 
after affording the veteran appropriate VA rating 
examinations.  

Background

On VA cardiac stress test in October 2002 the veteran 
reported having hypertension and non-insulin dependent 
diabetes mellitus but did not take any medications for these.  
He was unable to continue operating a metal press or to 
exercise due to joint pain.  The stress test was ended 
because of complaints of bilateral knee pain.  

VA X-rays in November 2002 revealed straightening of the 
normal cervical spine curvature which might represent pain or 
spasm, varying degrees of moderate degenerative changes of 
the cervical spine, and DDD at C3-4 through and including C6-
7.  Lumbar X-rays revealed varying degrees of mild 
degenerative changes involving the thoracic and lumbar spine 
and mild narrowing of the L5-S1 disc space.  

On VA examination in January 2003 the claim folder and 
numerous X-rays were reviewed.  He had complained of multiple 
joint pains over the years.  He had made numerous visits to 
physicians during service for musculoskeletal pain, including 
neck and back pain.  He had had a progressive increase in the 
severity of the multiple joint pains of, in part, the neck, 
dorsal spine, and lumbar spine.  He had taken numerous 
different medications of a nonsteroidal nature but currently 
only took "BC" powder which provided some relief.  

On physical examination the curvature of the veteran's 
cervical spine was normal.  There was functional limitation 
of motion of the cervical spine due to pain with motion being 
40 degrees of flexion; 50 degrees of extension; lateral 
bending being 30 degrees, bilaterally; and rotation being to 
45 degrees, bilaterally.  There was normal kyphosis of the 
thoracic spine but there was minimal straightening of the 
lumbar spine.  There was functional limitation of motion of 
the thoracolumbar spine with motion being to 75 degrees of 
flexion; extension to 20 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation being to 25 degrees, 
bilaterally.  There was no neurologic defect in a lower 
extremity.  

The diagnoses included DJD of the cervical, dorsal, and 
lumbar spine and DDD of the lumbar spine.  

VA outpatient treatment (VAOPT) records in 2003 and 2004 are 
on file.  Lumbar X-rays in June 2003 revealed slight 
narrowing of the disc space at L4-5 and L5-S1 but it could 
not be determine whether this was related to disc 
degeneration or disc herniation.  An MRI was recommended. 

In August 2003 the veteran complained of arthritic pain in 
his knees of 5 on a scale of 10 and in the back it was 2 on a 
scale of 10.  The back pain did not radiate down his legs but 
was aggravated by weather and activity.  He took Naproxen.  
Taking "BC" powder relieved his knee pain.  An October 2003 
lumbar MRI revealed mild degenerative changes without acute 
disc extrusions or foraminal nerve root impingement.  

A January 2004 lumbar MRI revealed mild degenerative changes 
without acute disc extrusions or foraminal impingement.  On 
examination in February 2004 decreased lumbar lordosis was 
noted.  Muscle strength was 5/5 in all major muscle groups of 
the lower extremities.  Patellar reflexes were 2+ but 
Achilles reflexes were absent, bilaterally.  There was 
decreased sensation over the anterior and lateral aspects of 
the left thigh.  There was tenderness on palpation of the 
lumbar paraspinal musculature.  Straight leg raising was 
negative, bilaterally.  The assessment was chronic low back 
pain with degenerative changes and myofascial pain.  Postural 
exercises and physical therapy in a lumbar stabilization 
program were recommended.  

On VA examination in October 2004 of the veteran's knees, the 
claim folder was not available for review.  The veteran 
complained of, in part, low back pain for the last 20 years.  
At times his back pain made it difficult to even get out of 
bed and go to the rest room.  This had occurred four or five 
times in the past but not in the last two years.  He had had 
to quit work two months ago due to pain and in the mean time 
was managing a convenience store.  He had been told that he 
needed knee replacements.  He did not have any radicular back 
pain.  He had a cane, for use in walking long distances, but 
did not use it at the time of the examination.  He had not 
been ordered to bed by a physician for his back at any time 
over the last 12 months and had not had flare-ups over the 
past two or three years.  

On examination straight leg raising was negative, 
bilaterally.  The veteran was neurovascularly intact in both 
lower extremities.  Light touch sensation was intact.  His 
low back was tender to palpation in the L4-5 region.  He had 
no radicular symptoms and no spasm.  Lumbar flexion was to 70 
degrees, extension was to 10 degrees, and lateral bending was 
to 30 degrees and painful.  It was noted that lumbar X-rays 
revealed minimal loss of disc height.   


Legal Criteria

The veteran's initial claim for service connection for the 
disabilities for which he now seeks greater initial 
disability ratings was received in March 2002.  

The criteria for rating intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, DC 5293, were revised effective September 
23, 2002, to provide for either a single evaluation based on 
incapacitating episodes or separate ratings, for combination 
under 38 C.F.R. § 4.25, for chronic orthopedic and neurologic 
manifestations, whichever results in a higher evaluation.  
Other than IVDS under DC 5293, the criteria for evaluating 
spinal disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, at 
which time the diagnostic codes were renumbered, including 
the renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  This established a General Rating 
Formula for Diseases and Injuries of the Spine.  Note 6 to 
the General Rating Formula provides that IVDS is to be rated 
either under (1) the General Rating Formula, as to which Note 
1 provides that associated objective neurologic abnormalities 
are separately rated under an appropriate DC, or (2) under an 
established Formula for Rating IVDS Based on Incapacitating 
Episodes (incorporating the 'incapacitation' criteria of the 
revised DC 5293).  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the 
new criteria").  

The former and revised IVDS and spinal rating criteria were 
cited and considered in the January 2004 Statement of the 
Case (SOC) and March 2005 Supplemental SOC (SSOC).  

Generally, where the law or regulation changes the version 
most favorable to the veteran will apply unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  But see VAOPGCPREC 7-
2003 (Nov. 19, 2003), pointing out that the United States 
Court of Appeals for the Federal Circuit - in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  That is, when amended regulations expressly 
state an effective date and, as in this case, do not include 
any provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

So, in rating the spinal disorders for the period prior to 
the effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial to the veteran, 
will be applied for the period beginning as of the respective 
effective dates.  

IVDS Criteria Prior to September 23, 2002

Prior to revision of the schedular rating criteria on 
September 23, 2002, a noncompensable evaluation was assigned 
for IVDS when postoperative and cured.  A 10 percent rating 
was warranted for mild IVDS.  A 20 percent rating was 
warranted for moderate IVDS with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 
23, 2002).  

VAOGCPREC 36-97 (Dec. 12, 1997) requires that in rating IVDS 
under DC 5293, 38 C.F.R. §§ 4.40 (functional loss may be due 
to pain) and 4.45 (pain on motion is a factor in joint 
disability) must be considered because nerve defects and pain 
may limit spinal motion, even if the current rating were to 
correspond to the maximum rating (under the criteria prior to 
September 26, 2003) for limited spinal motion.  It was also 
held that 38 C.F.R. § 3.321(b)(1), entitlement to an 
extraschedular rating, must also be considered.  Sanchez-
Benitez v. West, No. 00-7099, slip op. at 10 and 11 (Fed. 
Cir. August 3, 2001) (case remanded for failure to discuss 
38 C.F.R. § 3.321(b)(1) extraschedular consideration).  

IVDS Criteria as of September 23, 2002

As stated earlier, for the period prior to September 23, 
2002, only the old rating criteria under DC 5293 may be 
applied, but either the old or the new rating criteria 
(whichever are most beneficial to the veteran) may be applied 
for the period beginning September 23, 2002.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, however, the 
pertinent considerations - either preoperatively or 
postoperatively, are (1) incapacitating episodes during the 
immediately preceding 12 months and, if so, the total 
duration of them, or (2) the combination of the neurologic 
and orthopedic manifestations of the disability under 
38 C.F.R. § 4.25.  Whichever method results in the higher 
evaluation must be used.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 1 week but less than 2 
weeks, a 10 percent evaluation is warranted; if they have a 
total duration of at least 2 weeks but less than 4 weeks, 
a 20 percent evaluation is warranted.  

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, 
by regulation, there are no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Prior to September 26, 2003

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is noncompensable under schedular rating criteria 
10 percent is assigned for each major joint or minor joint 
group affected; (3) when there is no limitation of motion, 
10 or 20 percent will be assigned depending on the degree of 
incapacity, if there is X-ray evidence of 2 or more major 
joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5290, slight limitation of motion 
of the cervical spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 30 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5291, slight limitation of motion 
of the thoracic spine warranted a noncompensable disability 
rating and either moderate or severe limitation of motion 
warrants a maximum 10 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), and DC 
5294 (for sacroiliac injury or weakness) provide that a 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that is at least partly rated on the basis of limitation of 
motion, consideration must be given to any additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
the symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination - assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Where residuals of vertebral fracture are rated based on 
limitation of motion or muscle spasm, former 38 C.F.R. 
§ 4.71a, DC 5285 authorizes no more than a single 10 percent 
increase for demonstrable deformity of a vertebral body or 
vertebral bodies in the spinal segment (cervical, dorsal, 
lumbar) that is the subject of that rating.  Where spine 
fracture residuals cause limited motion to more than one 
spinal segment and DC 5285 permits ratings for each segment, 
DC 5285 authorizes a 10 percent increase to the rating 
assigned to each segment of the spine containing at least one 
demonstrably deformed vertebral body.  See VAOGCPREC 3-2006 
(June 23, 2006).  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case, there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

Spinal Rating Criteria as of September 26, 2003

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003) provides 
that IVDS is to be rated under either of two methods, 
whichever results in the higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.  IVDS may be rated under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
(which became effective September 23, 2002), or it may be 
rated under the General Rating Formula for Disease and 
Injuries of the Spine, Note 1 of which provides that any 
associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are to be rated 
separately under appropriate DCs.  

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DCs 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine) (yet also retaining DC 
5003 for degenerative arthritis).  

The General Rating Formula for Diseases and Injuries of the 
Spine created by the revised spinal rating criteria uses more 
objective criteria and other pertinent considerations with or 
without symptoms such as pain (radiating or not), stiffness, 
or aching and, thus, encompass and take into account these 
symptoms and removes any requirement that there be such 
symptoms to assign any evaluation.  68 Fed. Reg. at 51454 - 
51455 (August 27, 2003).  They provide for ratings based on 
limitation of motion of a spinal segment in either forward 
flexion or limitation of the combined range of motion of that 
spinal segment, either favorable or unfavorable ankylosis, or 
with respect to the entire spine if there is loss of more 
than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  Note 2 sets 
forth maximum ranges of motion for the spinal segments, 
except that a lesser degree of motion may be considered 
normal under the circumstances set forth in Note 3 (requiring 
an explanation of the cause, e.g., age, body habitus, 
neurologic disease or other factors nor the result of spinal 
diagnosis or injury), and, in Note 4, that range of motion 
should be measured to the nearest five degrees.  

The revised spinal rating criteria eliminated a separate 
evaluation for ankylosis or limitation of motion of the 
thoracic (dorsal) spine "[b]ecause the thoracic and lumbar 
segments ordinarily move as a unit, it is clinically 
difficult to separate the range of movement of one from that 
of the other."  67 Fed.Reg. 56509, 56512 (September 4, 
2002).  

Under 38 C.F.R. § 4.31, a 0-percent evaluation (i.e., a 
noncompensable rating) is assigned when the revised 
requirements for a compensable rating are not met.  68 Fed. 
Reg. 51454, 51455 (August 27, 2003).  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion 
are 0 to 45 degrees, and right and left lateral flexion are 0 
to 80 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, right and 
left lateral flexion, right and left rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees (the maximum combined range of motion being 
340 degrees), or if there is either (1) muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, (2) vertebral body 
fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees or the combined range of motion of the 
cervical spine is not greater than 170 degrees (the maximum 
combined range of motion being 340 degrees), or if there is 
either (1) muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note (6) to the revised criteria provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable 
ankylosis of both segments which will then be rated as a 
single disability.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  




Cervical DJD and DDD

The February 2003 rating decision which granted service 
connection for cervical DJD and DDD assigned a 10 percent 
rating under DC 5090 because there was X-ray evidence of 
degenerative changes and no more than slight limitation of 
motion and no demonstrable vertebral deformity.  

Although X-rays in November 2002 indicated straightening of 
the cervical spine from either pain or spasm, the veteran's 
cervical spine curvature was normal on VA examination in 
January 2003 and that examination did not reveal that he had 
at least moderate limitation of motion.  There is otherwise 
no evidence of muscle spasm, which would warrant a rating in 
excess of 10 percent by analogous rating under DC 5295 for a 
cervical strain; radiological evidence of a vertebral 
deformity; or clinical evidence of cervical spine ankylosis.  

So under the spinal rating criteria in effect prior to 
September 26, 2003, only arthritis and no more than slight 
limitation of motion of the cervical spine was shown.  

Further, the veteran has never had active IVDS pathology 
manifested by such symptoms as radicular symptoms into the 
veteran's upper extremities, even though the February 2003 
rating decision also granted service connection for 
degenerative arthritis of the right shoulder.  

Under the spinal rating criteria since September 26, 2003, as 
shown by the results of the more recent October 2004 VA 
orthopedic examination, the veteran has flexion of 40 
degrees, more than the minimum 30 degrees required for a 20 
percent rating, and a combined range of motion of 240 degrees 
which is greater than the minimum 170 degrees required for a 
20 percent rating on the basis of limitation of the combined 
range of motion.  There was no evidence on that examination 
of muscle spasm, guarding or localized tenderness.  Also, 
there was no evidence of incapacitating episodes of IVDS.  

Accordingly, an initial rating higher than 10 percent is not 
warranted at any time since the initial grant of service 
connection for DJD and DDD of the cervical spine.  This, in 
turn, precludes assigning a "staged" rating under Fenderson 
because the veteran has not at any time been more than 10-
percent disabled.  

The veteran also is not shown to warrant consideration of an 
extra-schedular rating for the service-connected disabilities 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  
There is no indication he has experienced "marked" 
interference with his employment (meaning over and beyond 
that contemplated by his currently assigned schedular 
ratings) or required frequent hospitalization as to render 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply are not shown here.  

While there is evidence that his disabilities impede his 
employability, the evidence shows that the primary orthopedic 
disability impairing his employability is his nonservice-
connected disability of the knees.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

So, the preponderance of the evidence is against the claims.  
This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial rating for DJD and DDD of the cervical spine in 
excess of 10 percent is denied.  


REMAND

The February 2003 rating decision which granted service 
connection for lumbar DJD and DDD assigned a 10 percent 
rating under DC 5092 because there was X-ray evidence of 
degenerative changes but only slight limitation of motion and 
no demonstrable vertebral deformity.  

The Board notes the contention in the Informal Hearing 
Presentation regarding the fact that the claim file was not 
available for review by the October 2004 VA examiner.  
However, that examination was for the express purpose of 
determining whether there was a causal relationship between 
the veteran's claimed knee disabilities and his service-
connected disorders of the ankles and spine.  It was not for 
the express purpose of determining the severity of the 
service-connected disabilities of the veteran's spine and the 
findings regarding the spine on the examination were mere 
incidental to the examiner's purpose in conducting the 
examination.  Rather, it was the January 2003 VA examination 
that was conducted to determine the severity of the service-
connected spinal disorders and the claim file was available 
for review at that time.  These VA examinations and the VAOPT 
records on file did not indicate the presence of active IVDS 
symptomatology of the lumbar spine, such as radicular pain.  

However, the recently received report of the VA examination 
in January 2006 reflects the range of motion of the veteran's 
lumbar spine in all planes of motion except rotation but also 
notes that he had low back pain which radiated into both 
buttocks.  So, in the judgment of the Board, the veteran 
should be afforded additional VA orthopedic and neurological 
examinations to determine the severity of the service-
connected DJD and DDD of the lumbar spine.  

Therefore, since this case must be returned to the RO, this 
additional evidence along with the other evidence hopefully 
obtained on remand must be addressed in an SSOC to preserve 
the veteran's procedural due process rights and avoid unduly 
prejudicing him in his appeal.  Furthermore, the RO must 
consider the impact, if any, that this additional evidence 
has on the inexplicable intertwined claim for a higher 
evaluation for his service-connected thoracic spine 
disability.  

Accordingly, the case is remanded to the RO for the following 
development and consideration: 

1.  Schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected low 
back disorder.  

The claims folder and a copy of this 
remand are to be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done, to include specifically 
range of motion studies, with motion 
measured to the nearest five (5) degrees 
in all ranges of motion.  The examiner 
should also comment on whether the 
veteran has ankylosis, favorable or 
unfavorable, of any segment of the spine 
or the entire spine.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  This determination 
also should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.  

The examiner should determine whether 
(under the criteria as revised effective 
September 26, 2003) there is muscle 
spasm, guarding, or localized tenderness 
that does or does not result in an 
abnormal gait or abnormal spinal contour, 
e.g., scoliosis, reversed lordosis, or 
abnormal kyphosis; or whether there are 
residuals of a vertebral fracture with 
loss of 50 percent or more of vertebral 
body height.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  

2.  Also, schedule the veteran for a VA 
neurology examination to assess the 
severity of his service-connected low 
back disorder.  

The claims folder and a copy of this 
remand are to be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done.  

The examiner should state whether the 
veteran experiences recurring attacks, 
and the degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should also be asked 
if there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.  The examiner should further 
state whether any IVDS that may be 
present results in incapacitating 
episodes, and the total duration of any 
of those episodes.  

All other neurological manifestations of 
the service-connected IVDS, to include 
any effect upon peripheral nerves of the 
lower extremities other than the sciatic 
nerve, should be recorded, to include 
recording the impact upon function and 
the degree of severity of such 
neurological impairment, if any.  

3.  Thereafter, review the claim file.  
If any development is incomplete, 
including if the examination reports do 
not contain sufficient information to 
respond to the questions posed to 
properly rate the low back disability at 
issue, take corrective action.  38 C.F.R. 
§ 4.2 (2006).  See also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the claim for 
initial disability ratings for DJD and 
DDD of the lumbar spine and DJD of the 
thoracic spine in excess of 10 percent.  
If the benefits are not granted to the 
veteran's satisfaction, prepare a SSOC 
and send it to him and his 
representative.  Give them time to 
respond to it.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


